              Case 2:17-cv-01434-KJM-JDP Document 63 Filed 12/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     CHRISTOPHER LIPSEY, Jr.                            Case No. 2:17-cv-01434-KJM-JDP (PC)

10                     Plaintiff,                         ORDER DISCHARGING THE NOVEMBER
                                                          17, 2020 ORDER TO SHOW CAUSE
11              v.
                                                          ECF No. 61
12     REDDY, et al.,

13                     Defendants.

14

15

16             For good cause shown in defendants’ response, ECF No. 62, the court discharges its
17    November 17, 2020 order to show cause, ECF No. 61.
18
     IT IS SO ORDERED.
19
20
     Dated:      December 1, 2020
21                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                     1
